OPINION — AG — ** STATE BOARD OF PUBLIC AFFAIRS — STATE SURPLUS PROPERTY FUND ** QUESTION: DOES THE STATE BOARD OF PUBLIC AFFAIRS HAVE THE AUTHORITY TO USE A PORTION OF THE MONEY, IN THE 'STATE SURPLUS PROPERTY FUND' FOR THE PURPOSE OF PURCHASING TWO COMPLETE TRUCK UNITS (SEMI — TRIALER TYPE UNITS) TO BE USED BY THE SURPLUS AGENCY FOR THE TRANSPORTATION AND DISTRIBUTION OF SURPLUS EQUIPMENT HANDLED BY THIS AGENCY ? — NEGATIVE (PURCHASING EQUIPMENT BUILDINGS) CITE: 80 Ohio St. 34.6 [80-34.6], OPINION NO. MAY 14, 1952 — SURPLUS FUND (MAINARD KENNERLY)